Crew III, J. (dissenting).
I respectfully dissent.
*942Insofar as pertinent, the stipulation of the parties provided that the "alimony payment shall continue weekly for a period of five years” whereupon "the parties shall mutually either renegotiate, or if unable to do so will present to the Supreme Court * * * their financial status and a determination shall then be made by the court as to the amount that should be paid”. The stipulation further provided that "alimony shall cease upon the remarriage” or death of plaintiff. It is the responsibility of the court to interpret the stipulation to determine " 'what is the intention of the parties as derived from the language employed’ ” (Mallad Constr. Corp. v County Fed. Sav. & Loan Assn., 32 NY2d 285, 291, quoting 4 Williston, Contracts § 600, at 280 [3d ed 1961]). In my view a fair reading of the stipulation indicates that the parties intended that maintenance in some amount be established by Supreme Court dependent upon the parties’ then-financial condition and that it was an abuse of discretion for Supreme Court to deny plaintiff any maintenance. Furthermore, the stipulation clearly provided that the maintenance established thereunder would terminate upon the occurrence of either of two events, i.e., the remarriage or death of plaintiff. Accordingly, I would reverse Supreme Court’s order and remit the case for a determination of maintenance in accordance with the stipulation.
Ordered that the order is affirmed, with costs.